Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim 1-3, 5-8, and 14-20 allowed. The amendments overcome the previous rejections. The features of a Portable Cargo Panel with a display, viewing health states and operating the movement of the ULD between CHUs along with the other distinct features claimed in Claim 1 overcome the prior art of record. 
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/               Supervisory Patent Examiner, Art Unit 3644